Order filed on November 8, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00638-CV



                IN RE FREDERICK GENE TAYLOR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCV-273004

                                   OPINION

      On Monday, November 8, 2021, relator Frederick Gene Taylor filed a
petition for writ of mandamus and a motion for temporary relief in this Court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this Court to compel the Honorable Walter Armatys, presiding judge of
the 328th District Court of Fort Bend County, to vacate the trial court’s November
4, 2021, order on motion to strike pleadings and limit testimony and evidence.
      The person filing the petition must certify that he or she has reviewed the
petition and concluded that every factual statement in the petition is supported by
competent evidence included in the appendix or record. Tex. R. App. P. 52.3(j).
The petition does not contain this certification.

      Relator must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
Rule 52.7(a)(2) of the Texas Rules of Appellate Procedure requires the relators to
file with the petition “a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered into evidence, or a
statement that no testimony was adduced in connection with the matter
complained.” Tex. R. App. P. 52.7(a)(2).

      Relator’s petition indicates that on November 3, 2021, before signing the
complained-of order, the trial court heard the real party in interest, Geneva Louise
Taylor’s, Motion to Strike Pleading and Limit Testimony and Evidence.
Additionally, relator’s petition states that the Motion to Strike was based on two
prior orders to compel that had been previously heard by the trial court. Relator’s
petition is neither accompanied by a reporter’s record of a hearing nor a statement
that no testimony was adduced in connection with the matter complained. See Tex.
R. App. P. 52.7(a)(2). By this order, the Court gives relators notice that the
petition will be dismissed unless relator supplements and/or amend his petition to
addresses the certification and record issue identified above on or before
November 18, 2021.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
                                           2
unless immediate temporary relief is granted. We therefore grant relator’s motion
and issue the following order:

         We order the proceedings in trial court cause number 20-DCV-273004, In
the Matter of the Marriage of Geneva Louise Taylor and Frederick Gene Taylor,
including the trial scheduled for November 9, 2021, stayed until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests the real party-in-interest to file a response to
the petition for writ of mandamus on or before December 9, 2021. See Tex. R.
App. P. 52.4.


                                          PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                             3